Citation Nr: 0427089	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
shoulder disorder.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975, and from June 1977 to January 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for a right 
shoulder disorder.  

In September 2003, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge of the 
Board, sitting in San Antonio, Texas.  The hearing transcript 
is of record.  

Since the Board is reopening the claim for service connection 
for a right shoulder disorder, it is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO determined that new 
and material evidence sufficient to reopen the veteran's 
previously denied claim for entitlement to service connection 
for a right shoulder disorder had not been submitted; the 
veteran was informed of this decision and his appellate 
rights the same month but did file a notice of disagreement 
with that decision.

2.  Evidence added to the record since the May 2000 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which determined that new 
and material evidence sufficient to reopen the veteran's 
previously denied claim for entitlement to service connection 
for a right shoulder disorder had not been submitted, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ §§ 
20.302, 20.1103 (2003). 

2.  New and material evidence has been received since May 
2000 to reopen the veteran's claim for entitlement to service 
connection for a right shoulder disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case with respect to the issue of 
whether new and material evidence has been received to reopen 
the appellant's claim for entitlement to service connection 
for a right shoulder disorder, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant in reopening the 
appellant's claim of service connection for a right shoulder 
disorder, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim for entitlement to service connection for a 
right shoulder disorder.  The requirement that new and 
material evidence must be submitted to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In an August 1996 rating decision, the RO denied the 
veteran's original claim for service connection for a right 
shoulder disorder as not well grounded.  Subsequently, in a 
May 2000 rating decision, the RO determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for entitlement to service connection 
for a right shoulder disorder had not been submitted.  The 
veteran was notified of this decision and his appellate 
rights in a letter dated the same month.  After appropriate 
notice, the appellant did not file a timely appeal to either 
the August 1996 or the May 2000 rating decision, and they 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2003).

In a June 2002 rating decision, the subject of this appeal, 
the RO again determined that new and material evidence 
sufficient to reopen the veteran's previously denied claim 
for entitlement to service connection for a right shoulder 
disorder had not been submitted.  The veteran perfected an 
appeal to this decision.    
 
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, it may then proceed to evaluate 
the merits of the claim based on the entire record, after 
ensuring that the duty to assist has been fulfilled.  In 
order for evidence to be sufficient to reopen a previously 
denied and final claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  

The pertinent evidence of record at the time of the May 2000 
rating decision consisted primarily of the veteran's service 
medical records and a May 1996 VA examination report.  The RO 
noted that the veteran had not provided competent medical 
evidence showing the claimed condition existed and found that 
a well-grounded claim had not been submitted.   

Evidence presented or secured since the May 2000 rating 
decision includes Laughlin Air Force Base and VA treatment 
records; an October 2001 VA magnetic resonance imaging (MRI) 
of the veteran's right shoulder, which indicates that the 
veteran has been diagnosed with acromioclavicular 
osteoarthrosis, supraspinatus tendinosis without evidence of 
rotator cuff tear, and degenerative labral signal, anterior 
superior; testimony at a hearing on appeal; and various lay 
statements.  This evidence is clearly new, in that it is not 
redundant of other evidence previously considered.  Moreover, 
the evidence is material to the issue under consideration, as 
it includes treatment for right shoulder pain and tendinitis 
and a VA diagnosis of various right shoulder disorders, which 
would raise a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a right shoulder 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.  




REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a right shoulder disorder; 
the claim is REMANDED for de novo review.

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See VAOPGCPREC 7-2004.  

The Board notes that the duty to assist includes obtaining 
pertinent VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran has testified that he 
has received treatment for his right shoulder at Laughlin Air 
Force Base and the San Antonio VA Medical Center (VAMC).  
Some treatment records from both sources have been associated 
with the claims file.  On remand, the Board feels that the RO 
should ask the veteran to identify and sign releases for 
health care providers that have treated him for any right 
shoulder disorder since his discharge from service and should 
attempt to obtain missing non-VA and VA treatment records 
from January 1996 to the present.  The veteran testified that 
he has had pain in his right shoulder since 1992.  He retired 
from the military in 1996.  On remand, the RO should provide 
the veteran with orthopedic examination to ascertain, whether 
the veteran has a right shoulder disorder and/or arthritis 
and whether such disorder is related to service and whether 
arthritis was manifested within one year of his service 
discharge.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
right shoulder disorder from January 1996 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the RO 
should obtain copies of medical records 
from the San Antonio VAMC and its 
outpatient clinics and from Laughlin Air 
Force Base, not already associated with 
the claims file, from January 1996 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the claimant to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic 
examination to clarify the nature, time 
of onset, and etiology of any right 
shoulder disorder found.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-rays or MRI, and range of 
motion studies expressed in degrees.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a) Does the veteran have any right 
shoulder disorder(s), to include 
arthritis?  

(b) For any right shoulder disorder(s) 
identified, the examiner should determine 
the etiology and the nature and extent of 
such disorder(s).  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s) 
and/or arthritis (1) began during, or was 
aggravated (worsened), as the result of 
some incident of active service, (2) was 
manifested within one year of service 
discharge (January 1996) or (3) is age-
related?  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reasons why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review. 

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).




                     
______________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



